Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Drawings
The drawings were received on May 20, 2021.  These drawings are acceptable.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 27, none of the prior art of record, alone or in combination, discloses a blade cartridge for use with a surgical saw comprising, inter alia: a bar including a first holding feature for removably holding the bar static to the saw; a rack including: a base moveably disposed in the bar, a head extending from the base and located outside of a perimeter of the bar and having cutting teeth, and a drive link extending from the base of the rack and having a second holding feature for releasably engaging a reciprocating drive integral with the saw, wherein: one of the base and the bar includes a guide slot, the other of the base and the bar includes a static member extending into the guide slot, wherein the guide slot and the static member are collectively shaped to allow the rack to engage in reciprocal movement in a proximal direction, to a distal direction, and to the proximal direction along a longitudinal axis of the bar, and wherein the bar includes two plates and a spacer located between the plates separating the plates from each other.
For comparison to the present invention, prior-art reference Fisher et al. (U.S. Pat. No. 8,672,943), for example, discloses a blade cartridge (e.g., as shown in figures 4A-4C) for use with a surgical saw comprising, inter alia: a bar; a rack including: a base . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771